213 S.W.3d 728 (2007)
In the Matter of Ray STINSON, Sr., Appellant,
v.
Rajean BUFFA, Respondent.
No. WD 66245.
Missouri Court of Appeals, Western District.
February 13, 2007.
William M. Quitmeier, Kansas City, MO, for appellant.
Mark Murphy, Liberty, MO, for respondent.
Before HOWARD, P.J., BRECKENRIDGE and HOLLIGER, JJ.

ORDER
PER CURIAM.
Ray Stinson, Sr. appeals the judgment of the probate court finding that he is totally incapacitated and totally disabled and appointing a guardian and conservator. Because a published opinion would *729 have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).